FILED
                           NOT FOR PUBLICATION                              APR 06 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50299

             Plaintiff - Appellee,               D.C. No. 3:08-cr-03263-L-1

  v.
                                                 MEMORANDUM *
GASTON ORTIZ-ORTIZ,

             Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Southern District of California
                 M. James Lorenz, Senior District Judge, Presiding

                  Argued and Submission Deferred March 2, 2010
                            Resubmitted April 2, 2010
                              Pasadena, California

Before: CANBY, GOULD and IKUTA, Circuit Judges.

       Defendant-Appellant Gaston Ortiz-Ortiz (“Ortiz”) appeals his seventy-seven

month sentence imposed after his guilty plea to one count of reentering the United

States without permission in violation of 8 U.S.C. § 1326. We have jurisdiction




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
under 18 U.S.C. § 3742. There is no challenge to the conviction but there is a

challenge to Ortiz’s sentence.

       We review the district court’s interpretation of the United States Sentencing

Guidelines (“Guidelines”) de novo. United States v. Lambert, 498 F.3d 963, 966

(9th Cir. 2007). Incorrect calculation of the applicable Guidelines range is

reversible error. United States v. Carty, 520 F.3d 984, 993 (9th Cir.) (en banc),

cert. denied, 128 S. Ct. 2491 (2008).

      The district court erred by concluding that Ortiz’s convictions under

California Penal Code sections 288(c)(1) and 12021(a)(1) are categorical “crimes

of violence” meriting a sixteen-level upward adjustment under Guidelines section

2L1.2(b)(1)(A). See United States v. Eduardo Castro, No. 09-50164, slip op. at

4912 (9th Cir. Mar. 26, 2010); United States v. Garcia-Cruz, 978 F.2d 537, 542–43

(9th Cir. 1992); United States v. Sahakian, 965 F.2d 740, 742 (9th Cir. 1992). The

district court did not reach the modified categorical approach for either conviction,

and no other conviction in the record before us supports a sixteen-level

enhancement. We vacate Ortiz’s sentence and remand for resentencing on an open

record.2 United States v. Grisel, 488 F.3d 844, 851–52 (9th Cir. 2007) (en banc).



      2
        Because we vacate Ortiz’s sentence on the basis of a Guidelines calculation
error, we do not reach Ortiz’s other allegations of sentencing error.

                                          2
VACATED and REMANDED.




                        3